UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BAYSTATE FRANKLIN MEDICAL
 CENTER et al.,

                        Plaintiffs,

                        v.                           Case No. 1:17-cv-00819 (TNM)

 ALEX M. AZAR II, in his official capacity
 as United States Secretary of Health and
 Human Services,

                        Defendant.


                                             ORDER

        For the reasons set forth in the accompanying Memorandum Opinion, upon consideration

of the Plaintiffs’ Motion for Summary Judgment, the Defendant’s Cross-Motion for Summary

Judgment, the pleadings, relevant law, the administrative record, and related legal memoranda in

opposition and in support, it is hereby

        ORDERED that the Defendant’s Cross-Motion for Summary Judgment is GRANTED,

and the Plaintiffs’ Motion for Summary Judgment is DENIED. The Clerk of Court is directed to

close this case.

        SO ORDERED.

        This is a final, appealable Order.                             2018.07.31
                                                                       15:47:37 -04'00'
Dated: July 31, 2018                                TREVOR N. MCFADDEN
                                                    United States District Judge